Name: Commission Regulation (EEC) No 658/88 of 11 March 1988 amending Regulation (EEC) No 453/88 on the supply of refined sunflower oil to the Republic of SÃ £o TomÃ © and PrÃ ­ncipe as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3 . 88 Official Journal of the European Communities No L 67/11 COMMISSION REGULATION (EEC) No 658/88 of 11 March 1988 amending Regulation (EEC) No 453/88 on die supply of refined sunflower oil to the Republic of Sao Tome and Principe as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 (1) (c) thereof, Whereas, by Regulation (EEC) No 453/88 (3), the Commission issued an invitation to tender for the supply of 100 tonnes of refined sunflower oil free at port of landing ; whereas, with a view to the second submission of tenders the closing date for which is 22 March 1988, the conditions for the supply should be reviewed and the Annex to that Regulation should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Point 10 in the Annex to Regulation (EEC) No 453/88 is hereby replaced by the following : '10. Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B):  rectangular plastic containers with a handle, holding five litres or five kilograms (jerrycans),  the containers must be packed in cartons, with four cans per carton,  the containers must carry the following wording : AcÃ §Ã £o N? 48/88 / oleo vegetal / donativo da Comunidade EconÃ ³mica Europeia Ã RepÃ ºblica DemocrÃ ¡tica de SÃ £o TomÃ © e PrÃ ­ncipe"' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1988. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18. 12. 1987, p. 8 . (3) OJ No L 46, 19 . 2. 1988, p. 13.